UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-2052


VICTOR B. WHITE,

                Plaintiff – Appellant,

          v.

FNU SMEREKA; FNU TAYLOR; CITY OF CHARLOTTE, NORTH CAROLINA;
FNU MACRAE,

                Defendants – Appellees,

          and

FNU SERGEANT; FNU SMITH; FNU PAULK; FNU CHILDS; FNU TIMMER,

                Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:09-cv-00257-FDW-DCK)


Submitted:   January 28, 2011               Decided:   February 10, 2011


Before GREGORY and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Victor B. White, Appellant Pro Se.    Robert Dennis McDonnell,
Charlotte, North Carolina; David John Adinolfi, II, Special
Deputy Attorney General, Raleigh, North Carolina; Sean Francis
Perrin, WOMBLE CARLYLE SANDRIDGE & RICE, PLLC, Charlotte, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Victor   B.    White    appeals     the   district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                        We

have     reviewed    the   record        and   find   no   reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     White v. Smereka, No. 3:09-cv-00257-FDW-DCK (W.D.N.C.

June 14, 2010 &       Aug. 17, 2010).          Further, we deny the City of

Charlotte, North Carolina’s motion to dismiss, because we find

that White’s notice of appeal was timely filed.                        We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in     the    materials   before     the    court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                          3